Citation Nr: 1816653	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than February 1, 2011, for adding K.W. as dependent child. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to September 1988, from December 2002 to June 2003, and from November 2003 to March 2005. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDINGS OF FACT

1. In a February 2011 rating decision, the Veteran was assigned a 30 percent rating for service connected residuals of left ankle fracture effective March 9, 2010.

2. A February 24, 2011, notification letter informed the Veteran that the RO determined that his compensation benefits were to be paid at the 30 percent rate for a single veteran with no dependents, and requested that the Veteran submit additional information concerning any dependents he desired to add to the award within one year.  

3.  In a March 30, 2011, declaration of dependents, the Veteran claimed his daughter, K.W., as a dependent.  K.W.'s birthday was listed as February [REDACTED], 1991, making her 20 years of at that time.

4. On October 24, 2011, the Veteran submitted information to VA regarding K.W.'s school attendance at the University of Alabama beginning in January 2011.  

5. An administrative decision in November 2011 notified the Veteran that his dependent child, K.W., was added to his award, effective February 1, 2011, until her 23rd birthday on February [REDACTED], 2014. 

6. There is no verification that K.W. was enrolled in school fulltime prior to January 2011. 





CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 2011, for the award of dependency benefits for the Veteran's child, K.W., have not been met. 38 U.S.C.A. §§ 1115, 5110, 5107 (2012); 38 C.F.R. §§ 3.4, 3.31, 3.204, 3.400, 3.667 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an effective date earlier than February 1, 2011, for adding his dependent child, K.W., to his award.  

A February 2011 RO rating decision awarded the Veteran a 30 percent rating for his service-connected residuals of left ankle fracture, and his combined rating at that time was 30 percent, effective March 9, 2010.  

A letter to the Veteran dated February 24, 2011, informing him of his entitlement and payment details in connection with the new disability rating included a section entitled: "Evidence We Need From You to Complete Your Claim for Dependents." At that time, the Veteran was notified that his award at that time was being paid at the rate for a single veteran with no dependents, and the letter explained that additional benefits for dependents (spouse, dependent parents, unmarried children under 18, or unmarried children between 18 and 23 who are attending an approved school) are payable to veterans evaluated at 30 percent or higher. The letter instructed the Veteran to complete and send to VA a declaration of dependents form. The Veteran was also informed that if dependents were identified within one year of the letter, they would be added to his award retroactively; and, that if dependents information was received after the one year period, any appropriately identified dependents would not be added to the award until the date the dependency information was received.  

A review of the record shows that the Veteran responded to the February 2011 correspondence, and submitted a completed Declaration of Dependents in March 2011, declaring his daughter, K.W., as a dependent.  Her birthday was listed as February [REDACTED], 1991, making her over 18 years of age.  The Veteran reported that K.W. was between 18-23 years of age, and attending school.  

In October 2011 correspondence, the RO requested information related to K.W.'s school attendance.  The Veteran submitted a completed Report of School Attendance for K.W., in October 2011.  The completed Report of School Attendance stated that K.W. had attended the University of Alabama from January 2011 and was expected to graduate in May 2014. 

A November 2011 administrative decision added K.W. to the Veteran's award as a dependent child, effective February 1, 2011.  The RO explained that K.W. was added on the first of the month following the date she began school. 

The Veteran's November 2011 notice of disagreement expressly challenged the November 2011 RO determination for an effective date earlier than February 1, 2011, contending that he should receive retro pay from April 1, 2010, instead of February 1, 201,1 for K.W. because she was attending Shelton State Community College when he was increased to 30 percent. The Veteran submitted K.W.'s Degree of Associate in Arts from Shelton State Community College dated May 2011, but did not provide a completed VA Form 21-674 regarding the dates of her attendance at Shelton State Community College.  

The Board must determine whether an effective date earlier than February 1, 2011, is warranted for the award of additional compensation based on K.W. As noted above, effective dates for additional compensation for dependents will be the latest of the date of claim for dependency; the date the dependency arises; the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or the date of commencement of the service member's award. 38 C.F.R. § 3.401(b).  Because the Board is unable to find that the award of the additional compensation based upon K.W. arose from any claim filed prior to March 2011, no earlier effective date may be assigned regardless of the earlier dates when dependency arose or the earlier effective date of the qualifying rating.

Accordingly, as a matter of law, the appeal seeking an effective date prior to February 1, 2011, for additional compensation for his dependent K.W. must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than February 1, 2011, for adding K.W. as a dependent child is denied.




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


